Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  In paragraph 6 the word “comparitor” seems to be mis-spelled.  The word should be “comparator”.   Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to pure mathematical manipulation.
Regarding claim 1
The claim is drawn to mathematical manipulation. 
1) Nowhere in the preamble or body of said claim does Examiner find physical support for the mathematical manipulation.  What is enacting the pulse sequences? What is doing the mathematical manipulation A technician, an MRI machine? 

2) Examiner finds no utility at the end of the claim. After raw image data is reconstructed, how is the data presented to end user—a data base, a GUI? 
 Regarding claim 16
1) Nowhere in the preamble or body of said claim does Examiner find physical support for the mathematical manipulation.  What is enacting the pulse sequences? What is doing the mathematical manipulation? A technician? An MRI machine? 
2) Examiner finds no utility at the end of the claim. After raw image data is reconstructed, how is the data presented to end user—a data base, a GUI? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 13, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (US 2018/0203082 A1 ) in view of Nicholson et al. (US 2005/0037515 A1).          
Regarding claim 1                                 
An MR fingerprinting method ([0005]), comprising: 
repeatedly outputting an MR pulse sequence succession ([0003]), 

wherein the MR pulse sequence succession comprises a plurality of MR pulse sequences of the same type, which are output successively in time and differ 
in terms of at least one pulse sequence parameter that is varied according to a predefined scheme ([0003], the pre-definitions are T1 and T2 pulses sequences),                                  
wherein during the first output of the MR pulse sequence succession, raw data from a region of interest of an object under examination is acquired in a short time interval by the raw data being acquired at a low information density ([0028], raw data is acquired at a low, first information density with PD technique),              and 
reconstructing image data from the region of interest on the basis of the acquired raw data ([0062]); 
determining MR-parameter value datasets associated with reference image data, which datasets comprise a plurality of MR parameter values, by comparing the reconstructed image data with the reference image data ([0010], the MRF data is compared to the “compressed dictionary data”, i.e., many different datasets);                         and producing a plurality of MR parameter maps on the basis of the determined MR parameter values ([0009] & [0020]).
Griswold does not explicitly teach 
“wherein the total information density of the acquisition is increased with each repetition of the output of the MR pulse sequence succession”;

Nicholson, however, teaches 
wherein the total information density of the acquisition is increased with each repetition of the output of the MR pulse sequence succession ([0596]—[0599], the data sets information density are increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “increasing density of information acquisition” as taught by Nicholson in the method of Griswold.
The justification for this modification would be use high density data to diagnose multiple maladies.  For example using a single blood sample to determine the absence or presence of multiple diseases ([0124], Nicholson). 
Regarding clam 11
	Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold applied to claim 11 further teaches 
wherein the region of interest is monitored retrospectively on the basis of the acquired raw data ([0059], the acquired data is the data from electrodes—respiratory signals.  These data are then used by the pulse sequence to decide when to gate further data acquisition—during one stage of the heartbeat, for example, to minimize motion disturbances).
Regarding claim 13

Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold applied to claim 13 further teaches 
wherein one of the following trajectories is sampled in order to acquire the raw data: 
a Cartesian trajectory ([0072]) or a radial trajectory.
Regarding claim 15
Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold applied to claim 15 further teaches 
wherein the MR parameter values comprise one of the following parameter types: 
the Tl relaxation time ([0003]) 
the T2 relaxation time ([0003]); 
the susceptibility; 
the magnetization transfer ([0033]); 
the B0-field inhomogeneity; 
diffusion coefficient ([0031]—[0032]); 
or the off-resonance frequency.
Regarding claim 16

Griswold discloses 
A controller for an MR imaging apparatus ([0059]), comprising:
an output interface configured for the repeated output of an MR pulse sequence succession ([0063]),
wherein the MR pulse sequence succession comprises a plurality of MR pulse sequences of the same type, which are output successively in time and differ in terms of at least one pulse sequence parameter, wherein the at least one pulse sequence parameter is varied according to a predefined scheme ([0003], the pre-definitions are T1 and T2 pulses sequences), and
wherein the MR pulse sequence succession is designed such that raw data is acquired in a short time interval by the raw data being acquired at a low information density ([0028], raw data is acquired at a low, first information density with PD technique);
a raw-data acquisition interface configured to capture raw data from a region of interest of an object under examination ([0062]);
a reconstructor configured to reconstruct image data from the region of interest on the basis of the acquired raw data ([0062]);
a comparitor configured to determine MR-parameter value datasets associated with reference image data, which datasets comprise a plurality of MR 


parameter values, by comparing the reconstructed image data with the reference image data ([0010], the MRF data is compared to the “compressed dictionary data”, i.e., many different datasets); and
a map generator configured to produce a plurality of MR parameter maps on the basis of the determined MR parameter values ([0009] & [0020]).
Griswold does not explicitly teach 
“The information density of the acquisition is increased with each repetition of the output of the MR pulse sequence succession.” 
Nicholson, however, teaches 
The information density of the acquisition is increased with each repetition of the output of the MR pulse sequence succession  ([0596]—[0599], the data sets information density are increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “increasing density of information acquisition” as taught by Nicholson in the method of Griswold.
The justification for this modification would be use high density data to diagnose multiple maladies.  For example using a single blood sample to determine the absence or presence of multiple diseases ([0124], Nicholson)
Regarding claim 17
Griswold in view of Nicholson teach a 

A magnetic resonance system comprising a main magnetic field system, an RF transmit antenna system, a gradient system, an RF receive antenna system, and a controller as claimed in claim 16. 
Griswold applied to claim 17 further teaches 
for controlling the main magnetic field system, the RF transmit antenna system, the gradient system and the RF receive antenna system (FIG. 6, Ref 630, [0059]). 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (US 2018/0203082 A1 ) in view of Nicholson et al. (US 2005/0037515 A1) in view of Greiser (DE-102016208094-A1).      
Regarding claim 2
	Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold in view of Nicholson do not explicitly teach 
“wherein the time interval for at least one repetition of the output of the MR pulse sequence succession is extended”.
Greiner, however, teaches 
wherein the time interval for at least one repetition of the output of the MR pulse sequence succession is extended (Paragraph above “Claims”). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “extended time interval for repetition of pulse sequence” as taught by Greiner in the method of Griswold in view of Nicholson.
The justification for this modification would be to acquire sufficient number of MRI data sets for a clear MRI image. 
Claim(s) 3, 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (US 2018/0203082 A1 ) in view of Nicholson et al. (US 2005/0037515 A1) in view of Hsieh (CN 108968996 A).   
Regarding claim 3
Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold in view of Nicholson do not explicitly teach 
“wherein the region of interest is monitored for a movement that disturbs the acquisition of the raw data”.
Hsieh, however, teaches 
wherein the region of interest is monitored for a movement that disturbs the acquisition of the raw data (Specific Implementation Methods, ¶60).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “monitored ROI for movement” as taught by Hsieh in the method of Griswold in view of Nicholson.
The justification for this modification would be to take corrective action for certain movements that are hard to control (breathing, fidgeting) that can cause degradation of the MRI image. 
Regarding claim 4
Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold in view of Nicholson do not explicitly teach
“wherein the image data from the region of interest is reconstructed on the basis of the raw data acquired without disturbance”.
Hsieh, however, teaches 
wherein the image data from the region of interest is reconstructed on the basis of the raw data acquired without disturbance (Specific Implementation Methods, ¶61, image reconstruction is done after, the disturbance is accounted for  (Specific Implementation Methods, ¶7, reconstruction is done during “post processing”—after disturbance motion is removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “reconstruction after 

removal of motion distortion” as taught by Hsieh in the method of Griswold in view of Nicholson.
The justification for this modification would be to reconstruct and image without the motion distortion. 
Regarding claim 10
Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold in view of Nicholson do not specifically teach 
“wherein the monitoring of the region of interest is performed by simultaneous monitoring during the acquisition of the raw data”.
Hsieh, however, teaches 
wherein the monitoring of the region of interest is performed by simultaneous monitoring during the acquisition of the raw data (Specific Implementation Methods, ¶60, the monitoring for motion continues during image 
acquisition so that acquisitions are “gated” at a specific time to minimize motion artifacts in the final image. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “reconstructions after removal of motion distortion” as taught by Hsieh in the method of Griswold in view of Nicholson.

The justification for this modification would be to reconstruct and image without the motion distortion. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (US 2018/0203082 A1 ) in view of Nicholson et al. (US 2005/0037515 A1) in view of Hu et al. (US 9,983,285 B2).           
Regarding claim 5
Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold in view of Nicholson do not explicitly teach 
“wherein the low information density during the first output of the MR pulse sequence succession is achieved by confining the acquisition of the raw data to low frequencies in k-space.”
Hu, however, teaches 
wherein the low information density during the first output of the MR pulse sequence succession is achieved by confining the acquisition of the raw data to low frequencies in k-space (Example, ¶2 each temporal frame samples the low frequencies of k-space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “confine data 


acquisition to the low frequencies of k-space” as taught by Hu in the method of  Griswold in view of Nicholson.
The justification for this modification would be to reduce motion sensitivity and limit eddy currents (Example, ¶2, Hu). 
Claim(s) 6, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (US 2018/0203082 A1 ) in view of Nicholson et al. (US 2005/0037515 A1) in view of Zelinski (US 2009/ 0256570 A1).                                 
Regarding claim 6 
Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold in view of Nicholson do not explicitly teach 
“wherein confining to the low frequencies in k-space is achieved by shortening a sampling trajectory in k-space”.
Zelinski, however, teaches 
wherein confining to the low frequencies in k-space is achieved by shortening a sampling trajectory in k-space ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “shortened trajectory of k-space” as taught by Zelinski in the method of Griswold in view of Nicholson.


The justification for this modification would be to optimize the RF pulse for target excitation pattern ([0018], Zelinski). 
Regarding claim 7
Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold in view of Nicholson do not explicitly teach 
“wherein confining to low frequencies in k-space is achieved by increased undersampling of k-space”.
Zelinski, however, teaches 
wherein confining to low frequencies in k-space is achieved by increased undersampling of k-space ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “shortened trajectory of k-space” as taught by Zelinski in the method of Griswold in view of Nicholson.
The justification for this modification would be to optimize the RF pulse for target excitation pattern ([0018], Zelinski). 
Regarding claim 12
Griswold in view of Nicholson teach MR fingerprinting method as claimed in claim 1, 
wherein:

Griswold in view of Nicholson do not explicitly teach 
“a spiral trajectory in k-space is sampled in order to acquire the raw data,
for a reduction in the information density, the trajectory is shortened, and/or
the number of sequentially acquired spiral arms is reduced”.
	Zelinksi, however, teaches 
a spiral trajectory in k-space is sampled in order to acquire the raw data ([0018]), for a reduction in the information density, the trajectory is shortened, 
and/or the number of sequentially acquired spiral arms is reduced ([0010], the spiral trajectories are shorted to save scan time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “shorted time spiral trajectories” as taught by Zelinski in the method of Griswold in view of Nicholson.
The justification for this modification would be to achieve reduce image artifacts and improve patient comfort ([0010], Zelinski). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (US 2018/0203082 A1 ) in view of Nicholson et al. (US 2005/0037515 A1) in view of Popescu (US 2015/0338491 A1).          
Regarding claim 8
Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 

Griswold in view of Nicholson do not explicitly teach 
“wherein the reference image data is adjusted to the lower information density by acquiring the reference image data at an image density equal to the information density of the particular output cycle”.
Popescu, however, teaches 
wherein the reference image data is adjusted to the lower information density by acquiring the reference image data at an image density equal to the 
information density of the particular output cycle ([0035],the reference image is acquired to a undersampling energy density, i.e., low density).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “adjusting to lower 
density with a reference image” as taught by Popescu in the method of  Griswold in view of Nicholson.
The justification for this modification would be to produce MRI images that have few or no image artifacts ([0010], Popescu). 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (US 2018/0203082 A1 ) in view of Nicholson et al. (US 2005/0037515 A1) in view of Beck et al. (US 2017/0146631 A1).                                    
Regarding claim 9 


Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold in view of Nicholson do not explicitly teach 
“wherein the short time interval for the acquisition of the raw data is achieved by reducing the repetition time (Tr) of the individual MR pulse sequences”.
Beck, however, teaches 
wherein the short time interval for the acquisition of the raw data is achieved by reducing the repetition time (Tr) of the individual MR pulse sequences ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “reduced pulse sequence repetition time” as taught by Beck in the method of Griswold in view of Nicholson.
The justification for this modification would be to improve the scan rate of the MRI machine ([0012], Beck). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (US 2018/0203082 A1 ) in view of Nicholson et al. (US 2005/0037515 A1) in view of Fautz et al. (US 2013/0265049 A1).                                  
Regarding claim 14


Griswold in view of Nicholson teach the MR fingerprinting method as claimed in claim 1, 
Griswold in view of Nicholson do not explicitly teach 
“wherein the information density of the acquisition is changed by adjusting the number of pulse sequences in a pulse sequence succession, and the number of pulse sequences per pulse sequence succession is increased for a higher information density”.
Fautz, however, teaches 
wherein the information density of the acquisition is changed by adjusting the number of pulse sequences in a pulse sequence succession ([0095]), and the number of pulse sequences per pulse sequence succession is increased for a higher information density ([0090], the B.sub.1 maps provide increasing information density).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “increasing number of pulses in the pulse sequence” as taught by Fautz in the method of Griswold in view of Nicholson.
The justification for this modification would be to increase slice selectivity ([0095], Fautz). 
	


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (US 2018/0203082 A1 ) in view of Nicholson et al. (US 2005/0037515 A1) in view of Shen et al. (US 2018/0364317 A1). 
Regarding claim 18
Griswold in view of Nicholson teach a processor in order to perform the steps of a method as claimed in claim 1 when the program segments are executed by the processor.
Griswold in view of Nicholson do no explicitly teach 
“A non-transitory computer-readable medium, on which are stored program segments which can be downloaded and executed.” 
Shen, however, teach 
A non-transitory computer-readable medium, on which are stored program segments which can be downloaded and executed ([0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non-transitory computer readable medium” as taught by Shen in the method of Griswold in view of Nicholson.
The justification for this modification would be to a permanent way of storing the MRI computer program in case of machine power-down. 
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 


(EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852